285 So. 2d 434 (1973)
Gordon D. MYLKS, Appellant,
v.
The STATE of Florida, Appellee.
No. 73-1126.
District Court of Appeal of Florida, Third District.
November 14, 1973.
Phillip A. Hubbart, Public Defender, and Mark King Leban, Asst. Public Defender, for appellant.
Robert L. Shevin, Atty. Gen., and Joel D. Rosenblatt, Asst. Atty. Gen., for appellee.
Before PEARSON, HENDRY and HAVERFIELD, JJ.
PER CURIAM.
This is an appeal from an order revoking probation and sentencing the appellant to one year in the county jail to be followed by probation for a term of one year. *435 The revocation of probation is affirmed upon authority of the rule stated in Roberts v. State, Fla.App. 1963, 154 So. 2d 695. See also Brill v. State, 159 Fla. 682, 32 So. 2d 607 (1947).
The sentence clearly is excessive. See Hutchins v. State, 3rd D.C.A., 286 So. 2d 244, filed November 6, 1973. See also Williams v. State, Fla.App. 1973, 280 So. 2d 518. Therefore, that portion of the sentence which sentences the appellant to a probationary period is stricken. The order revoking probation is affirmed; the sentence is modified and as modified is affirmed.